DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Pederson, Esquire, on March 18, 2022.
The application has been amended as follows: 
In the twelfth line of claim 6, “list of available service time; and” is hereby amended to recite: “list of available service times; and”.  In the thirteenth line of claim 6, the comma after “client device” is hereby deleted.
In the second line of claim 8, the word “and” is hereby inserted after “one or more processing devices;”.  In the fourth and fifth lines of claim 8, “when executed by one or more processing devices” is hereby amended to recite: “when executed by the one or more processing devices”.
In the first line of claim 12, “The server of claim 1, wherein” is hereby amended to recite: “The server of claim 8, wherein”.
In the second line of claim 13, the word “and” is hereby inserted after “one or more processing devices;”.  In the fourth and fifth lines of claim 13, “when executed by one or more processing devices” is hereby amended to recite: “when executed by the one or more processing devices”.  In the sixteenth line of claim 13, “the list of available 

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, McQuade et al. (U.S. Patent Application Publication 2012/0136527), discloses a method for matching a client with a service provider, the method comprising: receiving a request for a service from a client device, the request including an indication of the service to be performed (paragraphs 29 and 50), and an indication of a location for the service (paragraphs 72 and 93).  Anderson et al. (U.S. Patent 10,963,848) teaches requesting a service time (column 4, lines 53-56; column 10, lines 14-21; column 18, lines 4-10).
McQuade discloses selecting one or more service providers based on the location indicated for the service (paragraphs 72 and 93).  Seth et al. (U.S. Patent Application Publication 2006/0224490) is at least suggestive of comparing requests to profiles of service providers and to available services times for the service providers (Figure 3; paragraphs 49, 50, and 52).  Anderson teaches a consumer receiving a list of service providers who are able to do a service at a specified time; the consumer can then select one or more service providers and thereby schedule a service (column 16, lines 47-62).  McQuade discloses sending at least one bid or notification of a service provider to the client device, wherein doing so comprises obfuscating to the client 224 the service vendors provide”, the next two sentences, and then the final two sentences of the lengthy paragraph]).  However, McQuade does not disclose generating at least one bid for the service based on the one or more profiles, wherein generating at least one bid includes identifying a profile that indicates a price for the service indicated in the request and has at least one available service time that corresponds to a length of time for the service and matches the one or more times indicated in the request.  Seth, Anderson, and the other prior art references of record do not teach or reasonably suggest modifying the disclosure of McQuade to do this. 
Claims 1, 8, and their dependents have also been considered under 35 U.S.C. 101.  They at least pertain to some degree to commercial interactions, a form of abstract idea in the field of certain methods of organizing human activity.  However, the claims, considered as a whole, are not specifically directed to commercial interactions as such, but to a means for facilitating a form of auction that applies the judicial exception in a meaningful way beyond generally linking the judicial exception to a particular technological environment.
The above analysis is applicable to both claim 1 and claim 8, which are parallel to each other.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6 and 7 are allowed. 
Claims 13 and 14 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, McQuade et al. (U.S. Patent Application Publication 2012/0136527), discloses a method for matching a client with a service provider, the method comprising: receiving a request for a service from a client device, the request including an indication of the service to be performed (paragraphs 29 and 50), and an indication of a location for the service (paragraphs 72 and 93).  McQuade discloses selecting one or more service providers based on the location indicated for the service (paragraphs 72 and 93).  Seth et al. (U.S. Patent Application Publication 2006/0224490) is at least suggestive of comparing requests to profiles of service providers and to available services times for the service providers (Figure 3; paragraphs 49, 50, and 52).  McQuade discloses sending at least one bid or notification of a service provider to the client device, wherein doing so comprises obfuscating to the client device, the identity of the corresponding one or more service providers (Figure 1C; paragraph 57 [specifically the sentence in paragraph 57 beginning, “In a block 224 the service vendors provide”, the next two sentences, and then the final two sentences of the lengthy paragraph]).  However, McQuade does not disclose receiving from the client device a selection of one of the available service times in a list of available service times; and in response to the selection of a service time, sending to the client device the specific identity of the one or more service providers (in particular, McQuade does not disclose this final sending step).  No other prior art reference of record supplies the deficiency of McQuade.

The above analysis is applicable to both claim 6 and claim 13, which are parallel to each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thomas et al. (U.S. Patent 8,688,594) disclose self-service home buying.  McQuade et al. (U.S. Patent 10,600,096) disclose a system and method for obtaining competitive pricing for vehicle services.  Anderson et al. (U.S. Patent 10,963,848) disclose identifying, soliciting, selecting, and scheduling service providers. 
Kleinschmidt (U.S. Patent Application Publication 2004/0133451) discloses anonymous e-health commerce.  Larsen et al. (U.S. Patent Application Publication 2006/0161468) disclose a system and method for reducing the steps involved in 
Masaud-Wahaishi et al. (“Agent-Oriented Privacy-Based Information Brokering Architecture for Healthcare Environments”) disclose technology for preserving patients’ privacy.  The anonymous article, “Faith Based Program to Save Big On Medical Care with MediBid,” discloses seekers (potential patients) requests for medical care, which are viewed anonymously by bidders able to perform surgery or provide therapy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 18, 2022